DETAILED ACTION
1.    Claims 1 -20 are pending in this Office action.
2.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
3.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC §102
4.    The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.    Claims 1 -20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joel  Gould  (US-10176234-B2).
	As per claim 1, Gould teaches “a system, comprising”:

“a dataset consolidation system configured to receive data to form a first input using a user interface at a computing device as a first user interface element to initiate creation of a dataset based on a set of data, to activate a programmatic interface to facilitate the creation of the dataset responsive to receiving the first input, to cause transformation of the set of data from a first format to an atomized format to form an atomized dataset, to monitor the creation of the dataset, to present data representing a status on the user interface of at least a portion of the creation of the dataset, the status depicting that the atomized dataset is linked to at least one other dataset to form a linked dataset, wherein one or more portions of a created dataset are disposed in different data repositories, to calculate automatically dataset attributes of the linked dataset in which a link is established with the atomized dataset, to generate a plurality of sub-queries each of which is configured to access at least one of different data repositories, and to retrieve data representing query results from the at least one of the different data repositories,” (col. 1 lines 25-col. 2 lines 13, col. 2 lines 35-col. 4 lines 60).
	As per claim 2, Gould further shows “wherein the dataset consolidation system is further configured to receive, at a dataset ingestion controller, other data to form a second input using the user interface as a second user interface element to upload the set of data, and to transmit an upload instruction to a server computing system implementing a collaborative dataset consolidation system to import the set of data,” (col. 2 lines 35-col. 4 lines 60).
 indicating a first phase of an uploading status during which further data representing one or more attributes of the set of data is formed, the one or more attributes indicating at least one dataset attribute, to receive the data to form using the user interface a fourth user interface element indicating a second phase of the uploading status during which 10 alternate data representing linking of the atomized dataset to other datasets including at least one other atomized dataset, and to present the third user interface element and the fourth user interface element at the user interface,” (col. 2 lines 35-col. 4 lines 60).
	As per claim 4, Gould further shows “wherein the dataset consolidation system is configured to 15 receive other data to form a first subset of user interface elements associated with a plurality of dataset interactions, the plurality of dataset interactions being used to form a characterized dataset interaction, and to present a user input interface element with the characterized dataset interactions associated with each user interface element of the first subset of user interface elements, wherein the user input interface element is configured 20 to initiate access to further data describing a dataset interaction,’ (col. 2 lines 35-col. 4 lines 60).
	As per claim 5, Gould further shows “wherein the dataset consolidation system is configured to receive a notification associated with a dataset activity feed in a portion of the user interface,” (col. 2 lines 35-col. 4 lines 60).
 generate a new dataset, to execute a query for the new dataset, and to link the dataset to the new dataset,” (col. 2 lines 35-col. 4 lines 60).
	As per claim 7, Gould further shows “wherein the dataset consolidation system is configured to 10 generate other data associated with a characterized dataset interaction comprising dataset update data and collaborator update data generated by a dataset attribute manager,” (col. 2 lines 35-col. 4 lines 60).
	As per claim 8, Gould further shows “wherein the dataset consolidation system is configured to receive a data signal using the user interface requesting access to a dataset attribute manager data, to transmit other data representing the request to access a portion of the dataset attribute manager data, and to present further data representing the portion of the dataset attribute manager data at the user interface,” (col. 2 lines 35-col. 4 lines 60).
	As per claim 9, Gould further shows “wherein the dataset consolidation system is configured to present other data representing dataset attribute manager data at the user interface and to present other dataset data that indicates a subset of datasets having a dataset attribute associated with the atomized dataset,” (col. 2 lines 35-col. 4 lines 60).
	As per claim 10, Gould further shows “wherein the dataset consolidation system is configured to present other data representing a portion of a dataset attribute manager data at the user interface and to present relevant collaborator data indicating a subset of 
	As per claim 11, Gould further shows “wherein the dataset consolidation system is configured to present other data representing a portion of a dataset attribute manager data at the user interface by presenting trending dataset data associated with a subset of datasets having a 15 dataset attribute relative to a superset of datasets,’ (col. 2 lines 35-col. 4 lines 60).
	As per claim 12, Gould further shows “wherein the dataset consolidation system is configure to present other data representing a portion of a dataset attribute manager data at the user interface and to present trending collaborator data of a subset of user accounts having a user account attribute that is greater than other user account attributes of a superset of user accounts,’ (col. 2 lines 35-col. 4 lines 60).
	As per claim 13, Gould teaches “a system, comprising”:
“a repository configured to receive and store a dataset,” (col. 1 lines 25-col. 2 lines 13, col. 2 lines 35-col. 4 lines 60); and
“a dataset consolidation system configured to receive data to form a first input using a user interface at a computing device as a first user interface element to initiate creation of a dataset based on a set of data, to activate an application program interface to facilitate the creation of the dataset responsive to receiving the first input, to cause transformation of the set of data from a first format to an atomized format to form an atomized dataset, to monitor the creation of the dataset, to present data representing  dataset is protected, the at least one other dataset being a protected dataset, and to receive further data using the sixth user interface element to facilitate authorized access to the protected dataset,” (col. 1 lines 25-col. 2 lines 13, col. 2 lines 35-col. 4 lines 60).
	As per claim 14, Gould further shows “wherein the dataset consolidation system is configured to transmit authorization data used to link the atomized dataset to the at least one other dataset, and to receive, using the user interface, a collaborative dataset that includes the atomized dataset and the at least one other dataset,” (col. 2 lines 35-col. 4 lines 60).
	As per claim 15, Gould further shows “wherein the dataset consolidation system is configured to receive a query at a dataset query engine,” (col. 2 lines 35-col. 4 lines 60).

	As per claim 17, Gould further shows “wherein the dataset consolidation system is configured to be activated in response to a signal or data generated by a processor at a server associated with a data repository configured as a triplestore, the triplestore being further configured to store the atomized dataset,” (col. 2 lines 35-col. 4 lines 60).
As per claim 18, Gould further shows “wherein the atomized dataset and the at least one other dataset are linked using a graph of linked data associated with at least the dataset and the atomized dataset,” (col. 2 lines 35-col. 4 lines 60).
As per claim 19, Gould further shows “wherein the dataset consolidation system is a collaborative dataset consolidation system,’ (col. 2 lines 35-col. 4 lines 60).
As per claim 20, Gould further shows “wherein the dataset consolidation system is configured to transform the dataset into a triple formatted using a resource description framework data model,’ (col. 2 lines 35-col. 4 lines 60).

                                                          Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kim T. Nguyen whose telephone number is (571)270-1757. The examiner can normally be reached on 7:30AM to 5:00PM East. Alt Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
May 20, 2021                                                               /KIM T NGUYEN/                                                                                     Primary Examiner, Art Unit 2153